            Case 6:19-cv-00179-ADA Document 56 Filed 04/17/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


DYFAN, LLC,

                       Plaintiff,                  Civil Action No. 6:19-cv-00179-ADA
       v.

TARGET CORPORATION                                 JURY TRIAL DEMANDED

                       Defendants.




                         JOINT MOTION TO STAY PENDING CLAIM
                                CONSTRUCTION ORDER

        The Parties jointly move to stay proceedings pending the issuance of a claim construction

 order. A proposed order is attached as Exhibit 1.

        The Parties’ claim construction hearing took place on December 19, 2019. The Court found

 that various limitations in the asserted claims are indefinite and stated that it would issue a written

 order. To ensure time and effort are not spent on issues that may be moot based upon the order,

 the Parties request that all proceedings and deadlines in this case be stayed until the claim

 construction order issues. The parties will confer once the order is issued and submit a status report

 to the Court with their recommendations on how to proceed.

       This motion is made in good faith and is not presented for the purpose of delay.

       WHEREFORE, the Parties respectfully request that the Court enter the Proposed Order

 Granting Joint Motion to Stay Pending Claim Construction Order filed with this motion.
         Case 6:19-cv-00179-ADA Document 56 Filed 04/17/20 Page 2 of 3



Date: April 17, 2020


  /s/ Timothy Devlin                           /s/ Gilbert A. Greene
  Timothy Devlin (admitted pro hac vice)       Gilbert A. Greene
  Derek Dahlgren (admitted pro hac vice)       DUANE MORRIS LLP
  Devlin Law Firm LLC                          Las Cimas IV
  1526 Gilpin Avenue                           900 S. Capital of Texas Highway, Suite 300
  Wilmington, DE 19806                         Austin, TX 78746
  Telephone: (302) 449-9010                    Tel.: 512-277-2246
  tdevlin@devlinlawfirm.com                    Fax: 512-597-0703
  ddahlgren@devlinlawfirm.com                  Email: BGreene@duanemorris.com

  Attorneys for Dyfan, LLC                     Matthew S. Yungwirth (admitted pro hac vice)
                                               DUANE MORRIS LLP
                                               1075 Peachtree Street NE, Suite 2000
                                               Atlanta, GA 30309-3929
                                               Telephone: 404-253-6900
                                               Email: msyungwirth@duanemorris.com

                                               Christopher J. Tyson (admitted pro hac vice)
                                               DUANE MORRIS LLP
                                               505 9th Street N.W., Suite 1000
                                               Washington, DC 20004-2166
                                               Tel: 202.776.5213
                                               Email: cjtyson@duanemorris.com

                                               Daniel M. Lechleiter
                                               Faegre Baker Daniels LLP
                                               300 North Meridian Street
                                               Suite 2700
                                               Indianapolis, IN 46204-1750
                                               (317) 237-1070
                                               Fax: (317) 237-1000
                                               Email: daniel.lechleiter@faegrebd.com

                                               Lauren M.W. Steinhaeuser
                                               (admitted pro hac vice)
                                               Faegre Baker Daniels LLP
                                               90 S. Seventh St., Suite 2200
                                               Minneapolis, MN 55402
                                               Tel: 630-766-6879
                                               Fax: 612-766-1600
                                               Email: lauren.steinhaeuser@faegrebd.com

                                               Counsel for Target Corporation




                                           2
         Case 6:19-cv-00179-ADA Document 56 Filed 04/17/20 Page 3 of 3




                           CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing JOINT MOTION TO STAY PENDING CLAIM

CONSTRUCTION ORDER was served via all counsel of record via the Court’s CM/ECF system on

April 17, 2020.

                                             /s/ Derek Dahlgren




                                         3
